EXHIBIT 10.2

     
(MIDQUIST LOGO) [w75038w7503801.gif]
  Corporate Offices
1000 Bishops Gate Blvd, Suite 300
Mount Laurel, NJ 08054-4632

February 26, 2009
Mr. Alan J. Gold
c/o MedQuist
1000 Bishops Gate Blvd.
Mt. Laurel, NJ 08057
Dear Alan:
     On behalf of MedQuist Inc. (the “Company”), this Agreement describes the
terms of your new employment as the Company’s Senior Vice President of Sales and
Marketing, which must commence on a date mutually agreed to in writing by you
and the Company (the “Employment Commencement Date”). For purposes of this
Agreement, you are referred to as the “Employee.” Other capitalized terms used
in this Agreement have the meanings defined in Section 7, below.
     1. Term. The Company shall employ Employee hereunder for a three (3) year
term commencing on the Employment Commencement Date hereof (the “Term”), which
Term will be automatically extended for additional one (1) year periods
beginning on the third anniversary of the Employment Commencement Date and upon
each subsequent anniversary thereof unless either party provides the other party
with at least ninety (90) days prior written notice of its intention not to
renew this Agreement unless terminated earlier pursuant to Sections 3 or 5 of
this Agreement.
     2. Compensation. As consideration for all services rendered by Employee to
the Company and for the Covenants contained herein, Employee will be entitled
to:
          a. base salary at an annual rate of $240,000, subject to review and
adjustment annually during the Term;
          b. participate in MedQuist’s Management Bonus Plan for 2009. Your
target bonus in this plan will be 45% of your base salary for 2009 and following
years; provided, however that your bonus for 2009 shall be prorated based upon
your Employment Commencement Date. The target bonus is the payment amount that
the Employee shall be eligible to receive if the Company and Employee both
attain the pre-established bonus plan target objectives. The actual bonus award
may be higher or lower than the target bonus amount based upon achievement of
the objectives by Employee and the Company. Management Bonus Plan target
objectives shall be developed on or before February 28th of each year of the
Management Bonus Plan. Payment of $45,000 of your annual target bonus for the
year ending December 31, 2009 is guaranteed;
          c. participate in the same employee benefit plans available generally
to other senior executive employees of the Company, subject to the terms of
those plans (as the same may be modified, amended or terminated from time to
time); (benefits information package enclosed);

 



--------------------------------------------------------------------------------



 



          d. if Employee’s employment is terminated by the Company without
Cause, the severance pay and benefits described below in Section 5.
     3. Long Term Incentives. In addition, from time to time, the Board may
review the performance of the Company and Employee and, in its sole discretion,
may provide long term incentive to Employee to reward extraordinary performance
and/or to encourage Employee’s future efforts on behalf of the Company. The
grant of any such long term incentives will be subject to the terms of the
Company’s long term incentive plan, if any, and will be evidenced by a separate
award agreement by and between the Company and Employee.
     4. Covenants.
          a. Non-Solicitation. While employed by the Company and for the one
(1) year period following the cessation of that employment for any reason (and
without regard to whether such cessation was initiated by Employee or the
Company), Employee will not do any of the following without the prior written
consent of the Company:
               (1) solicit, entice or induce, either directly or indirectly, any
person, firm or corporation who or which is a client or customer of the Company
or any of its subsidiaries to (i) end, modify or not renew its commercial
relationship with the Company or any of its subsidiaries or (ii) become a client
or customer of any other person, firm or corporation that is in conflict or
competition with business activities carried on by the Company, or being
definitively planned by the Company at the time of termination of Employee’s
employment;
               (2) influence or attempt to influence, either directly or
indirectly, any customer of the Company or its subsidiaries to terminate or
modify any written or oral agreement or course of dealing with the Company or
its subsidiaries (except in Employee’s capacity as an employee of the Company);
or
               (3) influence or attempt to influence, either directly or
indirectly, any person to terminate or modify any employment, consulting,
agency, distributorship, licensing or other similar relationship or arrangement
with the Company or its subsidiaries (except in Employee’s capacity as an
employee of the Company).
          b. Non-Disclosure. Employee shall not use for Employee’s personal
benefit, or disclose, communicate or divulge to, or use for the direct or
indirect benefit of any person, firm, association or company other than Company,
any “Confidential Information,” which term shall mean any information regarding
the business methods, business policies, policies, procedures, techniques,
research or development projects or results, historical or projected financial
information, budgets, trade secrets, or other knowledge or processes of, or
developed by, Company or any other confidential information relating to or
dealing with the business operations of Company, made known to Employee or
learned or acquired by Employee while in the employ of Company, but Confidential
Information shall not include information otherwise lawfully known generally by
or readily accessible to the general public. The foregoing provisions of this
subsection shall apply during and after the period when the Employee is an
employee of the Company

-2-



--------------------------------------------------------------------------------



 



and shall be in addition to (and not a limitation of) any legally applicable
protections of Company interest in confidential information, trade secrets, and
the like. At the termination of Employee’s employment with Company, Employee
shall return to the Company all copies of Confidential Information in any
medium, including computer tapes and other forms of data storage.
          c. Non-Competition. While employed by the Company and for the one
(1) year period following the cessation of that employment for any reason (and
without regard to whether such cessation was initiated by Employee or the
Company), Employee shall not directly or indirectly engage in (as a principal,
shareholder, partner, director, officer, agent, employee, consultant or
otherwise) or be financially interested in any business which is involved in
business activities which are in conflict or competition with business
activities carried on by the Company, or being definitively planned by the
Company at the time of termination of Employee’s employment. Nothing contained
in this subsection shall prevent Employee from holding for investment up to
three percent (3%) of any class of equity securities of a company whose
securities are publicly traded on a national securities exchange or in a
national market system.
          d. Intellectual Property & Company Creations.
               (1) Ownership. All right, title and interest in and to any and
all ideas, inventions, designs, technologies, formulas, methods, processes,
development techniques, discoveries, computer programs or instructions (whether
in source code, object code, or any other form), computer hardware, algorithms,
plans, customer lists, memoranda, tests, research, designs, specifications,
models, data, diagrams, flow charts, techniques (whether reduced to written form
or otherwise), patents, patent applications, formats, test results, marketing
and business ideas, trademarks, trade secrets, service marks, trade dress,
logos, trade names, fictitious names, brand names, corporate names, original
works of authorship, copyrights, copyrightable works, mask works, computer
software, all other similar intangible personal property, and all improvements,
derivative works, know-how, data, rights and claims related to the foregoing
that have been or are conceived, developed or created in whole or in part by the
Employee (a) at any time and at any place that relates directly or indirectly to
the business of the Company, as then operated, operated in the past or under
consideration or development or (b) as a result of tasks assigned to Employee by
the Company (collectively, “Company Creations”), shall be and become and remain
the sole and exclusive property of the Company and shall be considered “works
made for hire” as that term is defined pursuant to applicable statutes and law.
               (2) Assignment. To the extent that any of the Company Creations
may not by law be considered a work made for hire, or to the extent that,
notwithstanding the foregoing, Employee retains any interest in or to the
Company Creations, Employee hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Employee has or may have,
either now or in the future, in and to the Company Creations, and any
derivatives thereof, without the necessity of further consideration. Employee
shall promptly and fully disclose all Company Creations to the Company and shall
have no claim for additional compensation for Company Creations.

-3-



--------------------------------------------------------------------------------



 



The Company shall be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets, trademarks, and service marks with respect to such
Company Creations.
               (3) Disclosure & Cooperation. Employee shall keep and maintain
adequate and current written records of all Company Creations and their
development by Employee (solely or jointly with others), which records shall be
available at all times to and remain the sole property of the Company. Employee
shall communicate promptly and disclose to the Company, in such form as the
Company may reasonably request, all information, details and data pertaining to
any Company Creations. Employee further agrees to execute and deliver to the
Company or its designee(s) any and all formal transfers and assignments and
other documents and to provide any further cooperation or assistance reasonably
required by the Company to perfect, maintain or otherwise protect its rights in
the Company Creations. Employee hereby designates and appoints the Company or
its designee as Employee’s agent and attorney-in-fact to execute on Employee’s
behalf any assignments or other documents deemed necessary by the Company to
perfect, maintain or otherwise protect the Company’s rights in any Company
Creations.
          e. Acknowledgments. Employee acknowledges that the Covenants are
reasonable and necessary to protect the Company’s legitimate business interests,
its relationships with its customers, its trade secrets and other confidential
or proprietary information. Employee further acknowledges that the duration and
scope of the Covenants are reasonable given the nature of this Agreement and the
position Employee holds or will hold within the Company. Employee further
acknowledges that the Covenants are included herein to induce the Company to
enter into this Agreement and that the Company would not have entered into this
Agreement or otherwise employed or continued to employ the Employee in the
absence of the Covenants. Finally, Employee also acknowledges that any breach,
willful or otherwise, of the Covenants will cause continuing and irreparable
injury to the Company for which monetary damages, alone, will not be an adequate
remedy.
          f. Enforcement.
               (1) If any court determines that the Covenants, or any part
thereof, is unenforceable because of the duration or scope of such provision,
that court will have the power to modify such provision and, in its modified
form, such provision will then be enforceable.
               (2) The parties acknowledge that significant damages will be
caused by a breach of any of the Covenants, but that such damages will be
difficult to quantify. Therefore, the parties agree that if Employee breaches
any of the Covenants, liquidated damages will be paid by Employee in the
following manner:
                    (i) any Company stock options, stock appreciation rights,
restricted stock units or similar equity incentives or other long term
incentives then held by Employee, whether or not then vested, will be
immediately and automatically forfeited;

-4-



--------------------------------------------------------------------------------



 



                    (ii) any shares of restricted stock issued by the Company,
then held by Employee or his permitted transferee and then subject to forfeiture
will be immediately and automatically forfeited; and
                    (iii) any obligation of the Company to provide severance pay
or benefits (whether pursuant to Section 5 or otherwise) will cease.
               (3) In addition to the remedies specified in Section 4 and any
other relief awarded by any court, if Employee breaches any of the Covenants:
                    (i) Employee will be required to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as a result of any such breach; and
                    (ii) the Company will be entitled to injunctive or other
equitable relief to prevent further breaches of the Covenants by Employee.
               (4) If Employee breaches Section 4, then the duration of the
restriction therein contained will be extended for a period equal to the period
that Employee was in breach of such restriction.
     5. Termination. Employee’s employment by the Company may be terminated at
any time. Upon termination, Employee will be entitled to the payment of accrued
and unpaid salary through the date of such termination. All salary, commissions
and benefits will cease at the time of such termination, subject to the terms of
any benefit plans then in force or enforceable under applicable law and
applicable to Employee, and the Company will have no further liability or
obligation hereunder by reason of such termination; provided, however, that
subject to Section 4(f)(2)(iii), (i) if Employee’s employment is terminated by
the Company without Cause or (ii) Employee’s base salary or bonus target
eligibility is decreased (unless all other senior executives experience a
similar decrease at the same time), or (iii) Employee is required to be based
more than thirty-five (35) miles from the Company’s current headquarters in Mt.
Laurel, New Jersey, unless closer to Employee’s current residence, Employee will
be entitled to continued payment of his base salary (at the rate in effect upon
termination) for a period of 6 months; Any severance to which Employee is
entitled pursuant to this Section 5 shall be reduced by the amount, if any, of
any severance that Employee is receiving from a former employer during the
6 month period that Employee would be entitled to severance payments from the
Company pursuant to this Section 5. Notwithstanding the foregoing, no amount
will be paid or benefit provided under this Section 5 unless and until
(x) Employee executes and delivers a general release of claims against the
Company and its subsidiaries in a form prescribed by the Company, and (y) such
release becomes irrevocable. Any severance pay or benefits provided under this
Section 5 will be in lieu of, not in addition to, any other severance
arrangement maintained by the Company.
     6. Miscellaneous.
          a. Other Agreements. Employee represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that

-5-



--------------------------------------------------------------------------------



 



would be inconsistent or in conflict with this Agreement or Employee’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Employee of his duties to the Company.
          b. Entire Agreement; Amendment. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the employment of
Employee by the Company. This Agreement may not be changed or modified, except
by an agreement in writing signed by each of the parties hereto.
          c. Waiver. Any waiver of any term or condition hereof will not operate
as a waiver of any other term or condition of this Agreement. Any failure to
enforce any provision hereof will not operate as a waiver of such provision or
of any other provision of this Agreement.
          d. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of New Jersey without regard to the
application of the principles of conflicts of laws.
          e. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been herein contained.
          f. Wage Claims. The parties intend that all obligations to pay
compensation to Employee be obligations solely of the Company. Therefore,
intending to be bound by this provision, Employee hereby waives any right to
claim payment of amounts owed to her, now or in the future, from directors or
officers of the Company in the event of the Company’s insolvency.
          g. Successors and Assigns. This Agreement is binding on the Company’s
successors and assigns.
          h. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and will not affect its
interpretation.
          i. Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original and all of which
together will constitute but one and the same instrument.
          j. Indemnification. Employee shall be indemnified for acts performed
in good faith as an officer, director or employee of the Company in the manner
provided in the Company’s charter and by-laws, and shall be covered by director
and officer liability

-6-



--------------------------------------------------------------------------------



 



insurance coverage for such acts to the same extent that any such coverage is
provided to the Company’s executive officers.
     7. Definitions. Capitalized terms used herein will have the meanings below
defined:
          a. “Business” means electronic transcription services and other health
information management solutions services businesses in which the Company or its
subsidiaries are engaged anywhere within the United States.
          b. “Cause” means the occurrence of any of the following:
(1) Employee’s refusal, willful failure or inability to perform (other than due
to illness or disability) his employment duties or to follow the lawful
directives of his superiors, but only after written notice and a period of time
to correct or otherwise remedy such conduct or failure within a time period
specified by the CEO or the Board, which shall not exceed 15 days;
(2) misconduct or gross negligence by Employee in the course of employment;
(3) conduct of Employee involving any type of disloyalty to the Company or its
subsidiaries, including, without limitation: fraud, embezzlement, theft or
dishonesty in the course of employment; (4) a conviction of or the entry of a
plea of guilty or nolo contendere to a crime involving moral turpitude or that
otherwise could reasonably be expected to have an adverse effect on the
operations, condition or reputation of the Company, (5) a material breach by
Employee of any agreement with or fiduciary duty owed to the Company; or
(6) alcohol abuse or use of controlled drugs other than in accordance with a
physician’s prescription.
          c. “Covenants” means the covenants set forth in Section 4 of this
Agreement.
          To acknowledge your agreement to and acceptance of the terms and
conditions of this Agreement, please sign below in the space provided within two
(2) days of the date of this Agreement and return a signed copy to my attention.
If the Agreement is not signed and returned within two (2) days, the terms and
conditions of this Agreement will be deemed withdrawn.

            Sincerely,

MedQuist Inc.

    By:   /s/ Peter Masanotti         Peter Masanotti        President & CEO   
 

Accepted and Agreed:

            /s/ Alan J. Gold     Alan J. Gold         

-7-